Exhibit 10.39

***Text Omitted and Filed Separately with the Securities and Exchange
Commission.

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

EXCLUSIVE DISTRIBUTION AGREEMENT – AMENDMENT No. 2

THIS AGREEMENT is made the 25th day of October 2013 (the “Effective Date”)

BETWEEN:

 

(1)

HORIZON PHARMA AG a company incorporated in accordance with the laws of
Switzerland with its registered office at Kägenstrasse 17, CH-4153 Reinach,
Switzerland (the “Principal”); and

 

(2)

MUNDIPHARMA INTERNATIONAL CORPORATION LIMITED a company incorporated in
accordance with the laws of Bermuda with its registered office at Canon’s Court,
22 Victoria Street, Hamilton, HM 12 Bermuda (the “Distributor”).

RECITALS:

 

  (A)

WHEREAS, the Principal and Distributor concluded an Exclusive Distribution
Agreement (“EDA”) on November 4, 2010 to have the Product registered, marketed,
sold and distributed by the Distributor in the Field in the Territory (the terms
Product, Field and Territory are defined in the EDA); and,

 

  (B)

WHEREAS, the Parties amended the EDA, effective March 5, 2012; and

 

  (C)

WHEREAS, the Parties wish to further amend the EDA to include additional
territories; and

 

  (D)

WHEREAS, the Principal has agreed to grant the Distributor an Exclusive licenses
and the rights as set out and upon and subject to the terms and conditions in
this agreement and the EDA.

IT IS AGREED as follows:

 

1.

DEFINITIONS AND INTERPRETATION



--------------------------------------------------------------------------------

1.1

As used in this Agreement, capitalized words and expressions shall have the
meanings defined in the EDA including this AMENDMENT, provided that the
following words and phrases shall have the following meanings: In this
Agreement, the following terms shall have the following meanings:

 

“AMENDMENT”

means this Agreement between the Parties as set out and described herein.

 

“COMMENCEMENT DATE”

means (1) November 4, 2010 with respect to the following countries in the
Territory: Australia, China, Hong Kong, Indonesia, Korea, Malaysia, New Zealand,
Philippines, Singapore, South Africa, Taiwan, Thailand, and Vietnam; and
(2) March 5, 2012 with respect to the following countries in the Territory:
Mexico, Brazil, Argentina, Colombia, Venezuela, Peru, Chile, Ecuador, Dominican
Republic, Guatemala, Costa Rica, Uruguay, Bolivia, Panama, Nicaragua, El
Salvador and Honduras; and (3) the Effective Date of this AMENDMENT for:
Algeria, Angola, Bahrain, Benin, Botswana, Burkina Faso, Burundi, Cameroon,
Central African Republic, Congo, Cote D’Ivoire, Democratic Republic of the
Congo, Djibouti, Egypt, Equitorial Guinia, Eritria, Ethiopia, Gabon, Ghana,
Guinia, Iran, Iraq, , Jordan, Kenya, Kuwait, Lebanon, Lesotho, Libya,
Madagascar, Malawi, Mali, Mauritius, Morocco, Mozambique, Namibia, Nigeria,
Oman, Qatar, Rwanda, Saudi Arabia, Senegal, Seychelles, Sierra Leone, Somalia, ,
South Sudan, Sudan, Swaziland, Tanzania, Togo, Tunisia, U.A.E, Uganda, Yemen,
Zambia, Zimbabwe.

 

1.2

Any reference in this AMENDMENT to “writing” or cognate expressions includes a
reference to facsimile transmission.

 

1.3

The headings in this AMENDMENT are for convenience only and shall not affect its
interpretation.

 

1.4

References to “persons” includes individuals, bodies corporate (wherever
incorporated), unincorporated associations and partnerships.



--------------------------------------------------------------------------------

1.5

Any reference to an enactment or statutory provision is a reference to it as it
may have been, or may from time to time be amended, modified, consolidated or
re-enacted.

 

2.

AMENDMENTS TO THE EDA

 

2.1

Section 2.3.1 is added as follows:

For all countries in the Territory with a Commencement Date that is the
Effective Date of this AMENDMENT, Distributor shall, prior to selling,
marketing, distributing or otherwise making available or offering Product for
sale in such country, obtain, at its sole cost, the Trademark, or if the
Trademark is for any reason not available in such country any other trademark of
its choice provided that such Trademark is acceptable to the Principal and
provided further that the Trademark will upon Principal’s written request, be
transferred to the Principal subject to the Principal’s obligation to reimburse
the Distributor for all reasonably incurred direct and indirect costs.

 

2.2

Section 4.8 of the Agreement shall be amended as follows:

The Principal shall (and shall use commercially reasonable efforts to exercise
any rights available to the Principal under the Development and License
Agreement to require that SkyePharma pic shall), at the Principal’s cost and
expense, maintain the Principal Intellectual Property in the Territory which
shall include (without limitation) the prosecution, filing, maintenance and
renewal of any patents and any reissues or reexaminations of any patents,
including the payment of all related fees, with respect to any country in the
Territory with a Commencement Date of November 4, 2010.

Before the Commencement Date, the Principal shall have provided the Distributor
with a reasonably detailed written report of all material matters concerning the
maintenance of the Principal Intellectual Property in the Territory. After the
Commencement Date, upon written request by the Distributor (but not more often
than on a quarterly basis), the Principal shall provide the Distributor with
reasonably detailed written reports on material matters concerning the
maintenance of the Principal Intellectual Property in the Territory. The
Principal shall (and shall use commercially reasonable efforts to exercise any
rights available to the Principal under the Development and License Agreement to
require that SkyePharma plc shall) promptly sign all documents and take all
other actions as may be necessary or desirable to maintain the Principal
Intellectual Property in the Territory. If the Principal decides to cease the
prosecution or maintenance of any Principal Intellectual Property in the
Territory, then subject to the Development and License Agreement, it shall
notify the Distributor in writing sufficiently in advance so that the
Distributor may, at its discretion, assume the responsibility for the
prosecution or maintenance of such Principal Intellectual Property, at the
Distributor’s sole expense.

 

2.3

Section 5.2.1 is added as follows:

The terms described in Section 5.2 will not apply to any of countries in the
Territory with a Commencement Date that is the Effective Date of this AMENDMENT.



--------------------------------------------------------------------------------

2.4

Section 5.22 is added as follows:

Distributor is in compliance, and shall at all times maintain compliance, with
all applicable laws and regulations in performing its obligations, including all
consumer protection, health, safety, environmental, customs, import/export and
all other applicable foreign, federal, state and local laws, regulations,
standards and requirements. Distributor will specifically comply with the all
applicable anti-corruption laws, including the U.S. Foreign Corrupt Practices
Act. Distributor promises that the Products (including any related technical
data) will not be exported, sold, or otherwise diverted outside the Territory.
Distributor agrees to comply with all applicable import, export, customs,
licensing and product registration requirements, including the applicable
requirements for a “routed export transaction” and certifies that (a) its export
privileges have not been suspended, revoked or denied by the U.S. Bureau of
Export Administration; (b) the Products are intended for civilian use; (c) the
Products will not be involved in any way with the manufacture or distribution of
weapons; (d) no technical data received from Principal will be transferred to
any other party without Principal’s prior written consent. Buyer acknowledges
U.S. origin items are subject to U.S. Export Administration Regulations.
Distributor further represents that it has all necessary licenses or other
approvals required to use, possess, prescribe or otherwise distribute the
Products as permitted in this Agreement.

 

2.5

Schedule 1 of the EDA is amended to add the following additional countries:

“Algeria, Angola, Bahrain, Benin, Botswana, Burkina Faso, Burundi, Cameroon,
Central African Republic, Congo, Cote D’Ivoire, Democratic Republic of the
Congo, Djibouti, Egypt, Equitorial Guinia, Eritria, Ethiopia, Gabon, Ghana,
Guinia, Iran, Iraq, Jordan, Kenya, Kuwait, Lebanon, Lesotho, Libya, Madagascar,
Malawi, Mali, Mauritius, Morocco, Mozambique, Namibia, Nigeria, Oman, Qatar,
Rwanda, Saudi Arabia, Senegal, Seychelles, Sierra Leone, Somalia,South Sudan,
Sudan, Swaziland, Tanzania, Togo, Tunisia, U.A.E, Uganda, Yemen, Zambia,
Zimbabwe.”

 

2.6

Schedule 3 of the EDA is amended to add the following Milestone Payments:

 

    “Milestone Event    Milestone Payment      

Amount to be paid within five (5) business days of the signature of this
AMENDMENT

     […***…]   

 

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

In WITNESS WHEREOF the PARTIES hereto have caused this AMENDMENT to be executed
in duplicate by their duly authorised officers as of the Commencement Date.

 

HORIZON PHARMA AG           MUNDIPHARMA INTERNATIONAL CORPORATION LIMITED      
By:   /s/ Robert W. Metz       By:   /s/ Douglas Docherty     Name:   Robert W.
Metz       Name:   Douglas Docherty     Title:   SVP Business Ops       Title:  
General Manager                              

S:/8613a

 

HORIZON PHARMA AG         By:   /s/ Timothy P. Walbert     Name:   Timothy P.
Walbert     Title:   Chairman, President and CEO              